Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
Claim 1, 3-4, 6, 8-15 and 17-22 are pending. Claim 2, 5, 7 and 16 have been cancelled. Claim 11-15 and 17-22 have been allowed.
Response to Arguments
Applicant’s arguments and amendments, see the page 14-16 of the reply and amendment under 37 C.F.R. 1.111, filed 8/1/2022, with respect to Claim 11-15 and 17-19 have been fully considered and are persuasive.  The rejection of Claim 11-15 and 17-19 has been withdrawn. 
Applicant’s arguments and amendments, see the page 12-13 of the reply and amendment under 37 C.F.R. 1.111, filed 8/1/2022, with respect to Claim 1 have been fully considered but they are not persuasive. Particularly, the applicant argues that the combination of Kitago and Pohl fails to teach the newly added limitations of “and maximum imaging target distance”.  Upon further consideration of the references, both references still read on the limitations. Pohl teaches setting a resolution in each of viewpoint images by using the smallest and largest distance values ([0036] the depth map modifier 130 downsizes or down-samples the depth map 300 to a smaller resolution based on the smallest (closest) distance value within each block of pixels … identifies the pixel having the smallest (closest) distance value in each of the blocks 204-210; [0040] for each block of pixels it the original depth map 300, the pixel distance analyzer 306 determines a difference between the smallest and largest distance values in the respective block and compares the difference to a threshold distance). And Kitago teaches calculating parallax information of the viewpoint images according to the viewpoint images ([0069] the distance information estimation unit 401 calculates the initial amount of parallax of each divided small region for all the viewpoint images by referring to the viewpoint images around each viewpoint image; [0082] obtains the distance based on the parallax between multi-viewpoint images) and Pohl teaches each having the set resolution ([0036] the resizer 308 provides means for downsizing each block of pixels into a respective single pixel). Therefore, the previous 103 rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitago (U.S. Publication No. 2014/0071131) in view of Pohl et al. (U.S. Publication No. 2019/0051007) (hereafter, "Pohl").
Regarding claim 1, An image processing apparatus, comprising: ([0035] FIG. 1 is a diagram showing an example of a camera array image processing apparatus including a plurality of image capturing units) a distance detection section configured to detect, according to viewpoint images each including an imaging target captured from a plurality of viewpoints, an imaging target distance from each detection area of a plurality of detection areas to the imaging target included in each of viewpoint images ([0052] An image processing unit 212 calculates distance information from the multi-viewpoint image data acquired by the image capturing units 101 to 109 or the multi-viewpoint image data output; [0062] The distance information estimation unit 401 estimates distance information indicative of the distance from the image capturing unit to the subject (hereinafter, referred to as “distance information”) for each image at each viewpoint within the input multi-viewpoint image data; [0065] explanation is given on the premise that the multi-viewpoint image data that is input is the data of images from nine viewpoints captured by the image capturing device 100 having the nine image capturing units 101 to 109 shown in FIG. 1); according to a minimum imaging target distance among the imaging target distances ([0097] among the reference image set, the viewpoint image closest to the position of the specified free viewpoint is set as the representative image and the other viewpoint images are set as the auxiliary images. For example, it is assumed that the coordinates (0.2, 0.2) are specified as the position of the free viewpoint and the reference image set configured by the four viewpoint images captured by the image capturing units 101, 102, 104, and 105 is set. In this case, the viewpoint image captured by the image capturing unit 105 closest to the position (0.2, 0.2) of the specified free viewpoint is set as the representative image and respective viewpoint images captured by the image capturing units 101, 102, and 104 are set as the auxiliary images); and an image processing section configured to perform, according to the viewpoint images, an image process to obtain parallax information of the viewpoint images ([0069] At step 504, the distance information estimation unit 401 calculates the initial amount of parallax of each divided small region for all the viewpoint images by referring to the viewpoint images around each viewpoint image (here, the viewpoint images located above, below, to the right, and to the left of each viewpoint image). For example, in the case where the initial amount of parallax of the viewpoint image relating to the image capturing unit 105 at the center is calculated, each viewpoint image of the image capturing units 102, 104, 106, and 108 is referred to; [0082] the distance is calculated by dividing the image into small regions including a predetermined number of pixels, but it may also be possible to use another estimation method that obtains the distance based on the parallax between multi-viewpoint images), wherein the distance detection section, and the image processing section ([0059] The image processing unit 212 has a distance information estimation unit 401) are each implemented via at least one processor ([0041] A central processing unit (CPU) 201 totally controls each unit described below; [0048] An image capturing unit control unit 208 performs control of an image capturing system based on instructions from the CPU 201).
Kitago does not expressly teach a setting section configured to set, and maximum imaging target distance, a resolution of each of the viewpoint images, each having the set resolution, the setting section. 
However, Pohl teaches a setting section configured to set, and maximum imaging target distance, a resolution of each of the viewpoint images ([0036] the depth map modifier 130 downsizes or down-samples the depth map 300 to a smaller resolution based on the smallest (closest) distance value within each block of pixels. The pixel distance analyzer 306 reviews the distance values associated with each of the pixels 202 in the depth map 300 and identifies the pixel having the smallest (closest) distance value in each of the blocks 204-210… The pixel distance assignor 310 assigns the smallest (closest) distance value of each of the blocks 204-210 to the new pixel in the updated depth map 302. The depth map compiler 312 generates the updated depth map 302 using the new pixels and the assigned distance values. Therefore, in the illustrated example, the depth map complier 312 provides means for generating a depth map (e.g., the updated depth map 302) based on the smallest distance values in the blocks of pixels; [0040] for each block of pixels it the original depth map 300, the pixel distance analyzer 306 determines a difference between the smallest and largest distance values in the respective block and compares the difference to a threshold distance; [0041] assume the difference between the smallest distance value and the largest distance value in the first block 204 satisfies the threshold distance (e.g., is below the threshold distance). In such an example, the pixel distance assignor 308 assigns the smallest distance to the center pixel X=3, Y=3 of the first block 204; [0043] the fields of view may align with each other or a gap may exist between the two. The first and second depth sensors 128a, 128b generate depth maps of their respective fields of the view. The depth map modifier 128 receives the depth maps), each having the set resolution ([0036] the resizer 308 provides means for downsizing each block of pixels into a respective single pixel. The pixel distance assignor 310 assigns the smallest (closest) distance value of each of the blocks 204-210 to the new pixel in the updated depth map 302. The depth map compiler 312 generates the updated depth map 302 using the new pixels and the assigned distance values), the setting section ([0036] the depth map modifier 130).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Kitago to incorporate the step/system of setting a resolution according to the smallest distance value and the largest distance in each of the blocks of depth maps of their respective fields of the view taught by Pohl. 
The suggestion/motivation for doing so would have been to improve for generating high accuracy results ([0084] it will be appreciated that example methods, apparatus, systems, and articles of manufacture have been disclosed for reducing or downsizing depth maps to reduce the computational load imparted on collision avoidance systems while still ensuring high accuracy results can be achieved; [0041] for surfaces representing edges or areas where the depth changes, the location of the pixels associated with those smallest (closest) distance values are retained and, thus, accuracy in these areas can be retained (where the location of the smallest (closest) distance is important)). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Kitago with Pohl to obtain the invention as specified in claim 1.
Regarding claim 4, Kitago and Pohl teach all the limitations of claim 1 above. Kitago teaches further comprising: a setting section configured to set a viewpoint image to be used for the image process according to the minimum imaging target distance ([0097] the viewpoint image closest to the position of the specified free viewpoint is set as the representative image and the other viewpoint images are set as the auxiliary images. For example, it is assumed that the coordinates (0.2, 0.2) are specified as the position of the free viewpoint and the reference image set configured by the four viewpoint images captured by the image capturing units 101, 102, 104, and 105 is set. In this case, the viewpoint image captured by the image capturing unit 105 closest to the position (0.2, 0.2) of the specified free viewpoint is set as the representative image and respective viewpoint images captured by the image capturing units 101, 102, and 104 are set as the auxiliary images), wherein the image processing section is further configured to perform the image process using the set viewpoint image to obtain parallax information of the viewpoint images, and ([0069] the distance information estimation unit 401 calculates the initial amount of parallax of each divided small region for all the viewpoint images by referring to the viewpoint images around each viewpoint image (here, the viewpoint images located above, below, to the right, and to the left of each viewpoint image). For example, in the case where the initial amount of parallax of the viewpoint image relating to the image capturing unit 105 at the center is calculated, each viewpoint image of the image capturing units 102, 104, 106, and 108 is referred to), wherein the setting section is implemented via at least one processor ([0041] A central processing unit (CPU) 201 totally controls each unit described below; [0048] An image capturing unit control unit 208 performs control of an image capturing system based on instructions from the CPU 201).
With respect to claim 9, arguments analogous to those presented for claim 1, are applicable.
With respect to claim 10, arguments analogous to those presented for claim 1, are applicable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kitago (U.S. Publication No. 2014/0071131) in view of Pohl et al. (U.S. Publication No. 2019/0051007) (hereafter, "Pohl") and further in view of Takahashi et al. (U.S. Publication No. 2013/0342647) (hereafter, "Takahashi"). 
Regarding claim 3, Kitago and Pohl teach all the limitations of claim 1 above. Kitago teaches of the parallax information obtained by the image process ([0069] the distance information estimation unit 401 calculates the initial amount of parallax of each divided small region for all the viewpoint images by referring to the viewpoint images around each viewpoint image (here, the viewpoint images located above, below, to the right, and to the left of each viewpoint image)) according to the minimum imaging target distance ([0097] the viewpoint image closest to the position of the specified free viewpoint is set as the representative image and the other viewpoint images are set as the auxiliary images … the viewpoint image captured by the image capturing unit 105 closest to the position (0.2, 0.2) of the specified free viewpoint is set as the representative image and respective viewpoint images captured by the image capturing units 101, 102, and 104 are set as the auxiliary images), wherein the setting section is implemented via at least one processor ([0041] A central processing unit (CPU) 201 totally controls each unit described below; [0048] An image capturing unit control unit 208 performs control of an image capturing system based on instructions from the CPU 201).
Kitago does not expressly teach wherein the setting section is further configured to set a maximum value or a minimum value, wherein the image processing section is further configured to perform the image process using the viewpoint images according to the maximum value or the minimum value of the parallax information to obtain parallax information of the maximum value or less or parallax information of the minimum value or more, and.
However, Takahashi teaches wherein the setting section is further configured to set a maximum value or a minimum value, wherein the image processing section is further configured to perform the image process using the viewpoint images according to the maximum value or the minimum value of the parallax information to obtain parallax information of the maximum value or less or parallax information of the minimum value or more, and ([0066] The multi-viewpoint color image image-capturing unit 11 of the encoding device 10 captures color images of multiple viewpoints;  [0068] When the parallax related image generated by the multi-viewpoint parallax related image generation unit 13 is a depth image, the range information includes the minimum value (minimum value Znear) and the maximum value (maximum value Zfar) of world coordinate values at positions in the depth direction that would occur in the multi-viewpoint parallax related image (multi-viewpoint depth image) … when the parallax related image generated by the multi-viewpoint parallax related image generation unit 13 is a parallax image, the range information includes the minimum value (minimum value Dmin) and the maximum value (maximum value Dmax) of parallax on the world coordinate that would occur in the multi-viewpoint parallax related image; [0053] a depth Z of the subject M which is a distance in a depth direction from the camera c1).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Kitago and Pohl to incorporate the step/system of setting a maximum value and a minimum value of the parallax obtained by the image process and performing the image process using the viewpoint images related to the multi-viewpoint parallax to obtain parallax of the maximum value or the minimum value taught by Takahashi. 
The suggestion/motivation for doing so would have been to improve for generating of a color image of a display viewpoint by providing necessary information like the range information including the minimum value and the maximum value of parallax ([0019] necessary information for generation of a color image of a display viewpoint using a color image of a predetermined viewpoint and a depth image can be transmitted; [0069] The multi-viewpoint color image correction unit 12 provides the corrected multi-viewpoint color image to the multi-viewpoint parallax related image generation unit 13 and the multi-viewpoint image encoding unit 15 as multi-viewpoint corrected color images).  Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Kitago and Pohl with Takahashi to obtain the invention as specified in claim 3.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kitago (U.S. Publication No. 2014/0071131) in view of Pohl et al. (U.S. Publication No. 2019/0051007) (hereafter, "Pohl") and further in view of Nobayashi (U.S. Publication No. 2019/0204073).
Regarding claim 8, Kitago and Pohl teach all the limitations of claim 1 above. Kitago does not expressly teach wherein the distance detection section is further configured to detect the imaging target distance by an image plane phase difference method.
However, Nobayashi teaches wherein the distance detection section is further configured to detect the imaging target distance by an image plane phase difference method ([0044] <Description of Distance Measurement Principle of Imaging Plane Phase Difference Ranging Method>; [0067] In the digital camera 100 of this embodiment, the object distance calculation based on the imaging plane phase difference ranging method is performed using the imaging element 101 where two photoelectric conversion units are disposed in one pixel).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the device and method of Kitago and Pohl to incorporate the system of calculating an object distance by an image plane phase difference method taught by Nobayashi.
The suggestion/motivation for doing so would have been to improve for the accuracy of distance range in the depth direction where an object exists ([0013] it is an object of the present invention to accurately determine the distance range in the depth direction where an object exists; [0065] Thereby the certainty of the distance value can be evaluated at higher precision, and the distance range calculation unit 313 can calculate the distance range of the object more accurately). Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Kitago and Pohl with Nobayashi to obtain the invention as specified in claim 8.

Allowable Subject Matter
9.      Claims 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11-15 and 17-22 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayasaka et al. (U.S. Publication No. 2015/0248744) teaches an information processing device, in which a high-resolution viewpoint image and a disparity map can be obtained by capturing plurality of viewpoint images ([0049] the imaging unit 11 is formed of a camera array capable of capturing a plurality of viewpoint images of an object), detecting distances from each camera position to the object ([0261] in FIG. 32, in the case where a color image of an object M is photographed by a camera c1 located at position C1 and a camera c2 placed at position C2, a depth Z of the object M, which is a distance in a depth direction from the camera c1 (camera c2)) and determining a minimum distance ([0268] Zfar is a maximum value of the depth Z, and Znear is a minimum value of the depth Z. The maximum value Zfar and the minimum value Znear may be set per screen, or may be set for every plural screens).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S. Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C CHANG/Examiner, Art Unit 2669       
/CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669